Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “A” consist of figures or articles, composed wholly or in chief value of papier máché, the same in all material respects as those the subject of Abstract 56975, the claim at 25 percent under paragraph 1403 as manufactures of papier máché was sustained. The items marked “B,” stipulated to consist of articles, composed wholly or in chief value of wood, the same as those involved in said Abstract 56975, were held dutiable at 33Vs percent under paragraph 412 as manufactures wholly or in chief value of wood, not specially provided for, as claimed.